EXHIBIT 10.44

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) by and between COAD SOLUTIONS, INC.,
a Texas Corporation (the “Company”), a wholly owned subsidiary of DESIGN
AUTOMATION SYSTEMS, INC. (“Design”), and MARK D. SLOSBERG (“Employee”) is hereby
entered into and effective as of the 30 day of November, 1999.

 

RECITALS

 

The following statements are true and correct:

 

As of the date of this Agreement, the Company is engaged primarily in the
business of providing application management services consulting.

 

Employee is employed hereunder by the Company in a confidential relationship
wherein Employee, in the course of Employee’s employment with the Company, will
be instrumental in the development of the Company’s business and has and will
continue to become familiar with and aware of information as to the Company’s
customers, specific manner of doing business, including the processes,
techniques and trade secrets utilized by the Company, and future plans with
respect thereto, all of which has been and will be established and maintained at
great expense to the Company; this information is a trade secret and constitutes
the valuable good will of the Company.

 

Therefore, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, it is hereby agreed as
follows:

 

AGREEMENTS

 

1.             Employment and Duties

 

(a)           The Company hereby employs Employee as Vice-President of the
Company.  As such, Employee shall have the responsibilities, duties and
authority reasonably accorded to and expected of such position and such other
executive duties as are assigned to him and will report directly to the
president of COAD SOLUTIONS, INC. as may be agreed between the parties or from
time to time.  Employee hereby accepts this employment upon the terms and
conditions herein contained and, subject to Section 1 (c), agrees to devote such
time, attention and efforts as are reasonably necessary to promote and further
the business of the Company.

 

(b)           Employee shall adhere to, execute and fulfill all reasonable and
uniformly applied policies established by the Company.

 

--------------------------------------------------------------------------------


 

(c)           Employee shall not, during the term of Employee’s employment
hereunder, be engaged in any other business activity pursued for gain, profit or
other pecuniary advantage if such activity interferes with Employee’s duties and
responsibilities hereunder.  The foregoing limitations shall not be construed as
prohibiting Employee from making personal investments in such form or manner as
will neither require Employee’s services in the operation or affairs of the
companies or enterprises in which such investments are made nor violate the
terms of Section 3 hereof.

 

2.             Compensation.   For all services rendered by Employee, the
Company shall compensate Employee as follows:

 

(a)           Base Salary.   The base salary payable to Employee shall be
$120,000.00 per year, payable on a twice monthly basis on the 5th and 20th of
each month.

 

(b)           Incentive Bonus.   The Board of Directors will review Employee’s
performance and may make increases to base salary and bonuses up to $60,000.00
per year ($15,000.00 quarterly) based upon attainment of MBO objectives,
reviewed pursuant to (C) (iv).

 

(c)           Executive Perquisites, Benefits and Other Compensation.   Employee
shall be entitled to receive additional benefits and compensation from the
Company in such form and to such extent as specified below:

 

(i)                                     Immediate admittance for participation
(without waiting period, pre-existing condition limitation or other exception)
of Employee under health, hospitalization, disability, dental, life and other
insurance plans that the Company may have in effect from time to time, with the
benefits provided to Employee under this clause (i) to be at least equal to such
benefits provided to key executives.

 

(ii)                                  Reimbursement for all business travel and
other out-of-pocket expenses reasonably incurred by Employee in the performance
of Employee’s services pursuant to this Agreement.  All reimbursable expenses
shall be appropriately documented in reasonable detail by Employee upon
submission of any request for reimbursement, and in a format and manner
consistent with expense reporting policy of the Company.

 

(iii)                               The Company may provide Employee with other
executive perquisites including annualized stock options in DESIGN, the parent
company of COAD SOLUTIONS, INC., as may be available to or deemed appropriate
for Employee by the Board of Directors of COAD and DESIGN and participation

 

2

--------------------------------------------------------------------------------


 

 in all other Company-wide employee benefits as available from time to time.

 

(iv)                              All bonuses and annualized stock options to be
reviewed quarterly.

 

3.             Non-Competition Agreement

 

(a)           Employee will not, during the period of Employee’s employment by
or with the Company, and for a period of one (1) year immediately following the
termination of Employee’s employment under this Agreement for any reason other
than the expiration of its term or termination by the Company without cause,
directly or indirectly, for Employee or on behalf of or in conjunction with any
other person, persons, company, partnership, corporation or business of whatever
nature:

 

(i)                                     call upon any person who is, at that
time, an employee of the Company in any capacity for the purpose or with the
intent of enticing such employee away from or out of the employ of the Company;
or

 

(ii)                                  call upon any person or entity which is,
at that time, or which has been, within one (1) year prior to that time, a
customer of the Company for the purpose of soliciting or selling products or
services in direct competition with the Company.

 

The foregoing covenant shall not be deemed to prohibit Employee from acquiring
as an investment not more than three percent (3%) of the capital stock of a
competing business, whose stock is traded on a national securities exchange or
over-the-counter.  The foregoing covenant shall not be deemed to prohibit
Employee from any business practice authorized by the Board of Directors.

 

(b)           Because of the difficulty of measuring economic losses to the
Company as a result of a breach of the foregoing covenant, and because of the
immediate and irreparable damage that could be caused to the Company for which
it would have no other adequate remedy, Employee agrees that the foregoing
covenant may be enforced by the Company in the event of breach by Employee, by
injunctions and restraining orders.

 

(c)           It is agreed by the parties that the foregoing covenants in this
Section 3 impose a reasonable restraint on Employee in light of the activities
and business of the Company on the date of the execution of this Agreement; but
it is also the intent of the Company and Employee that such covenants be
construed and enforced in accordance with the changing activities, business and
locations of the Company throughout the term of this covenant, whether before

 

3

--------------------------------------------------------------------------------


 

or after the date of termination of the employment of Employee.  For example,
if, during the term of this Agreement, the Company engages in new and different
activities, enters a new business or establishes new locations for their current
activities or business in addition to or other than the activities or business
enumerated under the Recitals above or the locations currently established
therefor, then Employee will be precluded from soliciting the customers or
employees of such new activities or business, except as specifically provided
for herein.

 

(d)           The covenants in this Section 3 are severable and separate, and
the unenforceability of any specific covenant shall not affect the provisions of
any other covenant.  Moreover, in the event any court of competent jurisdiction
shall determine that the scope, time or territorial restrictions set forth are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent which the court deems reasonable, and the
Agreement shall thereby be reformed.

 

4.             Place of Performance

 

Employee’s duties shall be carried out in Seattle, Washington except for
traveling which may be involved in the ordinary course of Employee’s duties.

 

5.             Term; Termination Rights on Termination.   The term of this
Agreement shall begin on December 1, 1999 and shall continue thereafter for a
three (3) year term ending November 30, 2002.  This Agreement and Employee’s
employment may be terminated in any one of the following ways:

 

(a)           Death.  The death of Employee shall immediately terminate this
Agreement with no severance compensation due to Employee’s estate.  In the event
of Employee’s death, Employee’s estate shall be entitled to all Base Salary,
bonus, stock options or other incentives earned through the date of death.

 

(b)           Disability.  If, as a result of incapacity due to physical or
mental illness or injury, Employee shall have been absent from full-time duties
hereunder for two (2) consecutive months, then thirty (30) days after receiving
written notice (which notice may occur before or after the end of such two (2)
month period, but which shall not be effective earlier than the last day of such
two (2) month period), the Company may terminate Employee’s employment hereunder
provided Employee is unable to resume full-time duties at the conclusion of such
notice period.  Also, employee may terminate Employee’s employment hereunder if
Employee’s health should become impaired to an extent that makes the continued
performance of Employee’s duties hereunder hazardous to Employee’s physical or
mental health or life, provided that Employee shall have furnished the Company
with a written statement

 

4

--------------------------------------------------------------------------------


 

from a qualified doctor to such effect and provided, further, that, at the
Company’s request made within thirty (30) days of the date of such written
statement, Employee shall submit to an examination by a doctor selected by the
Company who is reasonable acceptable to Employee or Employee’s doctor and such
doctor shall have concurred in the conclusion of Employee’s doctor.  In the
event this Agreement is terminated as a result of Employee’s disability,
Employee shall receive from the Company sixty percent (60%) of the Base Salary
at the rate then in effect for whatever time period is remaining under the Term
of this Agreement or for one (1) year, whichever amount is less, payable at
regular pay intervals.  The Company may satisfy this obligation through
provision of a disability policy covering Employee that meets the terms of this
Section, with the premiums for such policy being paid by Company.

 

(c)           Good Cause.   The Company may terminate the Agreement ten (10)
days after written notice to Employee for good cause, which shall mean:  (1)
Employee’s gross negligence in the performance or intentional nonperformance
(either of which continuing for ten (10) days after receipt of written notice of
need to cure which details such negligence on non-performance) of any of
Employee’s material duties and responsibilities hereunder; (2) Employee’s
willful, material and irreparable breach of this Agreement; (3) Employee’s
willful dishonesty, fraud or misconduct with respect to the business or affairs
of the Company which materially and adversely affects the operations or
reputation of the Company; (4) Employee’s conviction of a felony crime; or (5)
chronic alcohol abuse or illegal drug abuse by Employee.  In the event of a
termination for good cause, as enumerated above, Employee shall have no right to
any severance compensation.

 

(d)           Without Cause.   At any time after the commencement of employment,
but not earlier than December 1, 2000, the Company or Employee may, without
cause, terminate this Agreement and Employee’s employment, effective thirty (30)
days after written notice is provided to the Company or to the Employee as the
case may be.  Should Employee be terminated by the Company without cause during
the Term, Employee shall receive from the Company, at his option, either six (6)
months Base Salary (at the rate then in effect) payable in a lump-sum payment
due on the effective date of termination or twelve (12) months Base Salary
payable from time to time at regular intervals.  Further, any termination
without cause by the Company shall operate to invalidate the terms of Section
3.  If Employee resigns or otherwise terminates Employee’s employment without
cause pursuant to this Section 5(d), Employee shall receive no severance
compensation and the terms of Section 3 shall be fully enforceable.

 

If termination of Employee’s employment arises out of the Company’s failure to
pay Employee on a timely basis the amounts to which Employee is entitled under
this Agreement or as a result of

 

5

--------------------------------------------------------------------------------


 

any other breach of this Agreement by the Company, the Company shall pay all
amounts and damages to which Employee may be entitled as a result of such
breach, including interest thereon and all reasonable legal fees and expenses
and other costs incurred by Employee to enforce Employee’s rights hereunder. 
Further, none of the provisions of Section 3 shall apply in the event this
Agreement is terminated as a result of a breach by the Company.

 

6.             Return of Company Property.   All records, designs, patents,
business plans, financial statements, manuals, memoranda, lists and other
property delivered to or compiled by Employee by or on behalf of the Company or
their representatives, vendors or customers which pertain to the business of the
Company shall be and remain the property of the Company, as the case may be, and
be subject at all times to their discretion and control.  Likewise, all
correspondence, reports, records, charts, advertising materials and other
similar data pertaining to the business, activities or future plans of the
Company which is collected by Employee shall be delivered promptly to the
Company without request by it upon termination of Employee’s employment.

 

7.             Inventions.   Employee shall disclose promptly to the Company any
and all significant conceptions and ideas for inventions, improvements and
valuable discoveries, whether patentable or not, which are conceived or made by
Employee, solely or jointly with another, during the period of employment, and
which are directly related to the business or activities of the Company and
which Employee conceives as a result of Employee’s employment by the Company. 
Employee hereby assigns and agrees to assign all Employee’s interests therein to
the Company or its nominee.  Whenever requested to do so by the Company,
Employee shall execute any and all applications, assignments or other
instruments that the Company shall deem necessary to apply for and obtain
Letters Patent of the United States or any foreign country or to otherwise
protect the Company’s interest therein.

 

8.             Trade Secrets.   Employee agrees that Employee will not, during
or after the Term of this Agreement with the Company, disclose the specific
terms of the Company’s relationships or agreements with significant vendors or
customers or any other significant and material trade secrect of the Company, to
any person, firm, partnership, corporation or business for any reason or purpose
whatsoever.  This provision shall not apply to information which (a) was in
Employee’s possession prior to June 23, 1999; (b) is or becomes a matter of
public knowledge through no fault of Employee; (c) is rightfully obtained by
Employee from a third party who is legally free to pass on such information
without a duty of confidentiality; or (d) is disclosed under operation of law.

 

9.             Indemnification.   In the event Employee is made a party to any
threatened, pending or completed action, suit or proceeding,

 

6

--------------------------------------------------------------------------------


 

whether civil or administrative (other than an action by the Company against
Employee), by reason of the fact that Employee is or was performing services
under this Agreement, then the Company shall indemnify Employee against all
expenses (including attorneys’ fees), judgments and amounts paid in settlement,
as actually and reasonably incurred by Employee in connection therewith.  In the
event that both Employee and the Company are made a party to the same
third-party action, complaint, suit or proceeding, the Company agrees to engage
competent legal representation, and Employee agrees to use the same
representation, provided that if counsel selected by Company shall have a
conflict of interest that prevents such counsel from representing Employee,
Employee may engage separate counsel and the Company shall pay all reasonable
attorneys’ fees of such separate counsel.  Employee will not be held liable to
the Company for errors or omissions where Employee has not exhibited gross,
willful and wanton negligence and misconduct or performed criminal and
fraudulent acts which materially damage the business of the Company.  The
indemnity provisions contained herein shall be deemed to extend to protect
Employee to the maximum extent permitted by law.

 

10.          No Prior Agreements.   Employee hereby represents and warrants to
the Company that the execution of this Agreement by Employee and Employee’s
employment by the Company and the performance of Employee’s duties hereunder
will not violate or be a breach of any written agreement with a former employer,
client or any other person or entity.  Employee agrees to indemnify the Company
for any claim, including, but not limited to, attorneys’ fees and expenses of
investigation, by any such third party that such third party may now have or may
hereafter come to have against the Company based upon or arising out of any
written non-competition agreement, invention or secrecy agreement between
Employee and such third party which was in existence as of or prior to the date
of this Agreement.  Company agrees to indemnify Employee for any claim,
including, but not limited to, attorneys' fees and expenses of investigation, by
any third party that such third party may now have or may hereafter come to have
against Employee where there was not a written non-competition agreement,
invention or secrecy agreement between Employee and such third party which was
in existence as of or prior to the date of this Agreement and where Employee
committed no illegal or fraudulent act.

 

11.          Assignments; Binding Effect.   Employee understands that Employee
has been selected for employment by the Company on the basis of Employee’s
personal qualifications, experience and skills.  Employee agrees, therefore,
that Employee cannot assign all or any portion of Employee’s performance under
this Agreement.  Subject to the preceding two (2) sentences, this Agreement
shall be binding upon, inure to the benefit of and be enforceable by the parties
hereto and their respective heirs, legal representatives, successors and
assigns.

 

7

--------------------------------------------------------------------------------


 

12.          Complete Agreement.   This Agreement is not a promise of future
employment.  Employee has no oral representations, understandings or agreements
with the Company or any of its officers, directors or representatives covering
the same subject matter as this Agreement.  This written Agreement is the final,
complete and exclusive statement and expression of the agreement between the
Company and Employee and of all the terms of this Agreement, and it cannot be
varied, contradicted or supplemented by evidence of any prior or contemporaneous
oral or written agreements.  This written Agreement may not be later modified
except by a further writing signed by a duly authorized officer of the Company
and Employee, and no term of this Agreement may be waived except by writing
signed by the party waiving the benefit of such term.

 

13.          Notice.   Whenever any notice is required hereunder, it shall be
given in writing addressed as follows:

 

To the Company:

 

COAD Solutions, Inc.

 

 

3200 Wilcrest, Suite 370

 

 

Houston, Texas 77042

 

 

 

With a copy to:

 

Ronald B. Pruitt

 

 

2950 North Loop West, Suite 270

 

 

Houston, Texas 77092

 

 

 

To Employee:

 

Mark D. Slosberg

 

 

Net Information Systems, Inc.

 

 

5701 6TH Avenue South

 

 

Seattle, WA 98108

 

 

 

With a copy to:

 

Philip M. Shiekman

 

 

Fox, Rothchild, O’Brien & Frankel, L.L.P.

 

 

2000 Market Street, 10th Floor

 

 

Philadelphia, PA 19103-3291

 

Notice shall be deemed given and effective three (3) days after the deposit in
the U.S. mail of a writing addressed as above and sent first class mail,
certified, return receipt requested, or when actually received.  Either party
may change the address for notice by notifying the other party of such change in
accordance with this Section 13.

 

14.          Severability; Headings.   If any portion of this Agreement is held
invalid or inoperative, the other portions of this Agreement shall be deemed
valid and operative and, so far as is reasonable and possible, effect shall be
given to the intent manifested by the portion held invalid or inoperative.  The
Section headings herein are for reference purposes only and are not intended in
any way to describe, interpret, define or limit the extent or intent of the
Agreement or of any part hereof.

 

8

--------------------------------------------------------------------------------


 

15.          Arbitration.   Any unresolved dispute or controversy arising under
or in connection with this Agreement shall be settled exclusively by first
mediation and then, if necessary, by arbitration, conducted before a panel of
three (3) arbitrators in Houston, Texas, in accordance with the rules of the
American Arbitration Association then in effect.  The arbitrators shall not have
the authority to add to, detract from, or modify any provision hereof nor to
award punitive damages to any injured party.  The arbitrators shall have the
authority to order back-pay, severance compensation, vesting of options (or cash
compensation in lieu of vesting of options), reimbursement of costs, including
those incurred to enforce this Agreement, and interest thereon in the event the
arbitrators determine that Employee was terminated without disability or good
cause, as defined in Sections 5(b) and 5(c), respectively, or that the Company
has otherwise materially breached this Agreement.  A decision by a majority of
the arbitration panel shall be final and binding.  Judgment may be entered on
the arbitrators’ award in any court having jurisdiction.  The direct expense of
any arbitration proceeding shall be borne by the Company.

 

16.          Governing Law.   This Agreement shall in all respects be construed
according to the laws of the State of Texas with giving effect to Texas
conflicts laws provisions.

 

17.          Counterparts.   This Agreement may be executed simultaneously in
two (2) or more counterparts, each of which shall be deemed an original and all
of which together shall constitute but one and the same instrument.

 

18.          Guarantee of Performance.   By executing this Agreement, Design
agrees to guarantee the performance of the Company of all of its obligations set
forth in this agreement and shall be jointly and severally liable with the
Company for such performance.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 30 day
of November, 1999.

 

COMPANY:

 

EMPLOYEE:

COAD SOLUTIONS, INC.

 

 

 

 

 

By:

/s/ Jeff Sexton

 

 

/s/ Mark D. Slosberg

 

Name: JEFF SEXTON, President

 

MARK D. SLOSBERG

 

9

--------------------------------------------------------------------------------


 

Pursuant to Paragraph 18, Design Automation Systems, Inc. agrees to guarantee
the performance of COAD Solutions, Inc. under this Agreement.

 

 

DESIGN AUTOMATION SYSTEMS, INC.

 

 

By:

 /s/ Carl R. Ross

 

 

 Carl R. Ross, Chief Executive Officer

 

 

 

 

This Agreement subject to approval of the Board of Directors of COAD Solutions,
Inc.

 

I, the Secretary of COAD Solutions, Inc. do hereby certify that the Board of
Directors approved this Agreement on the 30 day of November, 1999.

 

 

/s/ Robert Nelson

 

 

Robert Nelson, Secretary

 

10

--------------------------------------------------------------------------------